Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present invention application contains 9 claims. Claims 1, 7, 8 and 9 are independent.  Claims 1-9 are examined and rejected by the following detail action.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Objections
Claim 9 is a medium claim with typo issue which misses the reference claim as recited “A non-transitory computer readable storage medium,… to execute the method 


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detecting unit configured to detect …; a disposing unit configured to display data…; a settings information display unit configured to display …, …acquire; a settings information changing unit configured to …transmit … ” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner suggest applicant to claim an apparatus comprising at least one processor configured to control the insufficient structure (i.e. unit, network controllers, etc.) that invoked the mean plus function.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter “a computer program product” that is computer software per se.
Claim 8 is directed to non-statutory subject matter without implemented or stored on a hardware component.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites “a computer program product” that is a computer software per se.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valentine et al. (“Valentine”, US PG-Pub. 2019/0332688 A1).
Re-claims 1, 7, 8 and 9,
Valentine teaches a settings information display apparatus, a method, a computer program product, a non-transitory computer readable storage medium for displaying settings information regarding a file folder stored in a cloud storage which is a storage region on a cloud network, the settings information display apparatus comprising:
a detecting unit configured to detect that the file folder in the cloud storage, which is displayed in a first display region of the settings information display apparatus, is selected (Figs. 1, 2, 8, 9, [0027, 0127]. Valentine describes the client remote users accessing the contents from the cloud hosted content management system 110 (i.e. Dropbox) via the file browser interface 200. Any parent or upper levels folder in the hierarchy file system can be considered as a first display region corresponding to the directory path 224 shown in Fig. 8 originated from its root that indicates any child or lower levels folder in the hierarchy file system can be considered as a second display region. For example, starting with parent folder “Issues” (as the first display region), user can select a child file folder “Fall 2017 Issue”);
(Fig. 9, [0127]. Valentine describes the selected child subfolder “Fall 2017 Issues” 230’s contents are displayed in section 204 (as the second display region) shown in Fig. 9); and
a settings information display unit configured to display the settings information regarding the selected file folder in a third display region of the settings information display apparatus by being triggered by the icon or the character string being operated by an input device (Fig. 9, [0127]. Valentine describes the file content item 217 is selected that displays the details showing dynamic preview section 216 rendered editable content of the selected content item 217 in the panel 202 (as the third display region) shown in Fig. 9).

Re-claim 2,
in addition to what Valentine teach in claim 1, Valentine also teaches the apparatus, wherein the settings information display unit acquires the settings information on the selected file folder from the cloud storage and displays the settings information (Fig. 9, [0027, 0127, 0130]. Valentine describes the dynamic details information of the selected file content item 217 is acquired from the cloud content management system 110 or other platform that manages the shared content items).

Re-claim 3,
in addition to what Valentine teach in claim 1, Valentine also teaches the apparatus, further comprising: a settings information changing unit configured to, in a case where change processing is performed on the settings information displayed by the settings information display unit, transmit the settings information subjected to the change processing to the cloud storage (Figs. 6C, 9, 10, [0027, 0127, 0130]. Valentine describes the dynamic details panel 202 displaying all the activities information regarding the changes to the current selected file/folder including adding/editing/commenting/etc. the contents that indicates all the settings information subjected to the change processing are transmitted to and stored at  the cloud content management system 110 or other platform that manages the shared content items).

Re-claim 4,
in addition to what Valentine teach in claim 1, Valentine also teaches the apparatus, wherein part or all of the first display region, the second display region and the third display region is a window - 13 –region (Fig. 9, [0127]. Valentine describes the section 204 (as the first or second display region), the panel 202 (as the third display region) is a window region of the file browser interface 200). 
 

in addition to what Valentine teach in claim 1, Valentine also teaches the apparatus, wherein the third display region is a preview region of the first display region or the second display region (Fig. 9, [0127]. Valentine describes the preview section 216 is displayed within the panel 202 (as the third display region) showing the details of the selected content item 217 of the section 204 (as the first or second display region).

Re-claim 6,
in addition to what Valentine teach in claim 1, Valentine also teaches the apparatus, wherein part or all of the first display region, the second display region and the third display region is a same region (Fig. 9, [0127]. Valentine describes the same section 204 (as the first or second display region)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145